DETAILED ACTION

This office action is a response to the application filed on 2/5/2021, which claims priority from the following provisional applications: 62/972,965 filed on 2/11/2020, 62/991,241 filed on 3/18/2020, and 63/065,031 filed on 7/20/2020. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (WO 2019/028841 A1, hereinafter Zeng. English translation is provided along with the original document) in view of Wang et al. (WO 2020/063130 A1, hereinafter Wang. English translation is provided along with the original document).

Regarding claim 19, Zeng discloses an apparatus, comprising: a controller configured to determine partitioning of sidelink (SL) resources for random selection by at least one user equipment [Zeng discloses that the resource pools of PSCCH and PSSCH (sidelink channels) are divided (i.e. partitioned). A device can randomly select the resources for sending data (see Zeng page 33, last two paragraphs). Zeng Figures 11, 12 disclose UE which includes processing and transceiver units (Zeng pages 37-38)]; and 
A transceiver coupled to the controller and configured to transmit an indication of the partitioning of the SL resources [A sidelink control information, SCI is sent to the remote UE (Zeng pages 33-34). Furthermore, the UE sends transmission resource configuration information using a message such as resource control message, indicating transmitting an indication of the SL resource partitioning (Zeng page 35, lines 22-38)].
Zeng does not expressly disclose wherein the SL resources are partitioned based on one or more of an identifier for a user equipment randomly selecting one or more of the SL resources, a data priority level for a transmission by the user equipment, a service class for the user equipment, a zone identifier of the user equipment, or a location of the user equipment.
However, in the same or similar field of invention, Wang discloses that an area may be divided into multiple sub-geographical areas, each identified by a zone ID; and a sidelink resource may correspond to a zone ID (Wang page 38, lines 44-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng to have the features of wherein the SL resources are partitioned based on one or more of an identifier for a user equipment randomly selecting one or more of the SL resources, a data priority level for a transmission by the user equipment, a service class for the user equipment, a zone identifier of the user equipment, or a location of the user equipment; as taught by Wang. The suggestion/motivation would have been to reduce signaling overhead in the determination of the sidelink resource (Wang page 34, lines 15-18). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Wang, and further in view of Hui et al. (US 2021/0144726, hereinafter Hui).

Regarding claim 20, Zeng and Wang disclose the apparatus of Claim 19. Zeng and Wang do not expressly disclose wherein the controller determines timing restrictions including one or more of: that a time separation between two consecutive ones of the SL resources is not less than a minimum value, that a time separation between the two consecutive ones of the SL resources is not more than a maximum value, that a time separation between one of the SL resources and an nth consecutive one of the SL resources is not more than a maximum value, that a first-in-time SL resource occurs within a maximum delay from a start of an SL resource selection window, that a first-in-time SL resource occurs within a maximum delay from a time of random selection from the partitioned SL resources, or that a last-in-time SL resource occurs no earlier than a maximum delay from an end of the SL resource selection window, and wherein the transceiver is configured to transmit the timing restrictions.
However, in the same or similar field of invention, Hui discloses a method for resource selection for sidelink transmission (Hui abstract) where a sensing window of initial selection of resource selection  is determined such that maximum allowable delay for a resource selection is considered (see Hui paragraphs 0251 and 0255). The timing parameter may be configured by sending an RRC message (Hui paragraph 0256).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng and Wang to have the features of wherein the controller determines timing restrictions including one or more of: that a time separation between two consecutive ones of the SL resources is not less than a minimum value, that a time separation between the two consecutive ones of the SL resources is not more than a maximum value, that a time separation between one of the SL resources and an nth consecutive one of the SL resources is not more than a maximum value, that a first-in-time SL resource occurs within a maximum delay from a start of an SL resource selection window, that a first-in-time SL resource occurs within a maximum delay from a time of random selection from the partitioned SL resources, or that a last-in-time SL resource occurs no earlier than a maximum delay from an end of the SL resource selection window, and wherein the transceiver is configured to transmit the timing restrictions; as taught by Hui. The suggestion/motivation would have been to reduce the probability of triggering sidelink preemption in order to reduce power consumption and increase reliability of sidelink communication (Hui paragraphs 0237 and 0239). 


Allowable Subject Matter

Claims 1-18 are allowed over prior art. 
Claims 1 and 10 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of before transmitting on or signaling the one or more randomly selected SL resources, sensing the SL channel during one or more slots preceding the one or more randomly selected SL resources, and determining availability of the one or more randomly selected SL resources based on results of the sensing; and transmitting on a first-in-time of the one or more randomly selected SL resources based on the determination of availability of the one or more randomly selected SL resources; and signaling, in the first-in-time of the one or more randomly selected SL resource, one or more additional SL resources based on the determination of availability of the one or more randomly selected SL resources; in combination with all other limitations in the base claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414